785 S.W.2d 217 (1990)
301 Ark. 510
Tyrone JONES, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 89-201.
Supreme Court of Arkansas.
March 12, 1990.
Didi H. Sallings, Deputy Public Defender, Little Rock, for appellant.
Lynley Arnett, Asst. Atty. Gen., Little Rock, for appellee.
HOLT, Chief Justice.
On June 30, 1989, the appellant, Tyrone Jones, pleaded guilty to, and was convicted of: 1) three counts of robbery and sentenced to ten years on each count to run consecutively to one another and to all of his other convictions; 2) robbery and sentenced to five years to run consecutively to his other convictions; 3) aggravated robbery and sentenced to life imprisonment; 4) burglary and sentenced to ten years and theft of property and sentenced to five years, both to run concurrently to each other but consecutively to his other convictions; and 5) escape in the second degree and sentenced to two years to run consecutively to his other convictions.
Jones received fourteen months jail time credit for time served prior to his sentence to imprisonment, which was applied only to the escape in the second degree conviction.
In his sole point of error, Jones contends that the trial court erred in failing to give fourteen months of jail time credit to each of the imposed sentences.
Arkansas Code Ann. § 5-4-404 (1987) provides as follows:
If a defendant is held in custody for conduct that results in a sentence to imprisonment, the court shall credit the time spent in custody against the sentence.
Although one may not appeal from a guilty plea, Redding v. State, 293 Ark. 411, 738 S.W.2d 410 (1987), and A.R. Cr.P. Rule 36.1, we have held that a criminal defendant who has pleaded guilty may appeal on the issue of the application of jail time credit. Cox v. State, 288 Ark. 300, 705 S.W.2d 1 (1986).
In Travis v. State, 292 Ark. 463, 730 S.W.2d 501 (1987), we held that the defendant was not entitled to credit for his time in jail or the penitentiary because the time he was serving was on an unrelated charge. In referring to Ark.Stat.Ann. § 41-904 (Repl.1977) (now codified as Ark. Code Ann. § 5-4-404 (1987)), we stated that "that law clearly does not apply when, as here, the defendant's incarceration exists because of charges or criminal conduct other than the one on which the defendant seeks credit and for which he is convicted and sentenced." See McGirt v. State, 289 Ark. 7, 708 S.W.2d 620 (1986); Boone v. State, 270 Ark. 83, 603 S.W.2d 410 (1980).
*218 In this case, Jones was initially charged on April 5, 1988, with one count of aggravated robbery and two counts of robbery and held in continuous custody (except for a brief period while on escape) until he was sentenced to imprisonment on June 30, 1989. He was also charged with the following offenses: 1) on April 22, 1988, with aggravated robbery; 2) on May 24, 1988, with aggravated robbery, burglary, kidnapping, rape, and two counts of theft of property; and 3) on July 5, 1988, with escape in the second degree.
The subsequent offenses with which Jones was charged are wholly unrelated to the conduct that resulted in his sentence of three consecutive ten year terms for three counts of robbery, which was based on the April 5, 1988, charges. Accordingly, he is entitled to 452 days of credit for the time served between April 5, 1988, and June 30, 1989. Under the rationale of Travis, supra, jail time credit should only be applied to the sentences relating to the April 5, 1988, charges.
Consequently, the judgment is affirmed as modified and remanded in accordance with this opinion.
PRICE, J., not participating.